DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) received on October 17, 2021, January 16, 2022, January 24, 2022, and February 14, 2022 has been considered by examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6, 8-17, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Butler (US 2008/0046562 A1) in view of Zohar et al. (US 2014/0304066 A1).
	
	Regarding claims 1 and 13, Butler discloses a computer implemented method of transmitting event driven session data collected during an execution of a webpage or an application to a remote classification server, comprising: using at least one processor of a client device for: 
	executing a webpage or an application loaded from a content server, the webpage or the application embeds at least one nesting element used for loading nested content from at least one nested content server, the webpage or the application embeds a host monitoring code configured to execute during an execution session of the webpage or the application (Paragraph [0026]: when the customer's web page loads on the visitor's computer (box 11), the visitor's browser requests the tracking script from the tracking server (box 12). The tracking server can be a separate server from that hosting the customer's web page. Thus, in one embodiment, an environment of the invention can include a visitor's PC that runs a web browser, a server that hosts the customer's web page, and a server that hosts the tracking script.); 
	executing the host monitoring code for: 
	collecting session data indicative of an execution session of the webpage or the application (Paragraph [0027]: All of the information collected by the tracking script can then immediately be sent to the tracking server (box 16)); 	
	analyzing the session data to detect at least one session event during the execution session based on a match with at least one event rule (Paragraph [0029]: the Request Object breaks down (at box 23) the information 22 obtained from each visitor's browser into smaller pieces 24, 25, 26, 27, the total of which fall within the browser's limit. Each piece is then tagged with a unique index and sequence ID to facilitate processing of the information once it reaches the tracking server 28. For each piece of data, the request object dynamically creates an image object, makes the image "invisible," and embeds it on the web page.).
	Butler discloses the limitations above. Butler does not explicitly disclose:
	transmitting, via a network, the session data to a remote classification server in response to the detection of the at least one session event, the remote classification server is configured to classify the at least one session event based on the received session data according to a plurality of classification rules.
	Zohar teaches:
	transmitting, via a network, the session data to a remote classification server in response to the detection of the at least one session event, the remote classification server is configured to classify the at least one session event based on the received session data according to a plurality of classification rules (Paragraph [0257]-[0261]: the sellers/publishers management unit 995 performs fraud detection on an on-going basis. The sellers/publishers management unit 995 decides when to re-measure a specific data publisher 24 (data seller), based on the following criteria: [0258] Sensitivity Level--manually set by the system operator; [0259] Current Fraud Suspicion Grade--what is the current fraud suspicion grade of that data publisher 24 (data seller) where the measurement frequency increases with the increase of the fraud suspicion grade; [0260] Historical Fraud Suspicion Grade--weight average fraud suspicion grade of that data publisher 24 (data seller) were older fraud suspicion grades are given less weight; [0261] Amount of new data--how many new creatives events were logged for this data publisher 24 (data seller) since the last time the measurements run for it ).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Butler to transmit, via a network, the session data to a remote classification server in response to the detection of the at least one session event, the remote classification server is configured to classify the at least one session event based on the received session data according to a plurality of classification rules as taught by Zohar because it would have improved the collection of relevant webpage session information. Butler discloses managing d tracking user utilization of a web page using a script (Butler Abstract). Using the system and method for behavioral segment optimization based on data exchange of Zohar would provide automatic definition and tuning of user segment combinations used for targeted advertisement and marketing (Zohar Abstract).
	Regarding claims 2 and 14, Butler discloses wherein the monitoring code is further configured to detect a plurality of session events in a plurality of iterations, each of the plurality of iterations is associated with a respective one of the plurality of session events predefined by the at least one event rule (Paragraph [0027]: the tracking script may monitor browser events including, but not limited to, mouse movements, mouse clicks, and page exits. When one of the monitored browser events occurs (box 15), the tracking script takes a predetermined, preprogrammed action. For example, if the user clicks on a trackable element, such as a hyperlink, then the script may register a click. ).
	Regarding claims 3 and 15, Butler discloses wherein the session data is further indicative of the execution session in context of the nested content loaded using the at least one nesting element (Paragraph [0035]: using iframe event tracking).
	Regarding claims 4 and 16, Butler does not explicit disclose:
	wherein the remote classification server is further configured to calculate a fraud score according to the classification.
	Zohar teaches:
	wherein the remote classification server is further configured to calculate a fraud score according to the classification (Paragraph [0235]: The URL Measurements are based on a variety of check points that similar to the fraud measurements. see above discussion of fraud detection for a definition of those measurements and method of setting URL qualification grade.).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Butler to disclose wherein the remote classification server is further configured to calculate a fraud score according to the classification as taught by Zohar because it would have improved the collection of relevant webpage session information. Butler discloses managing d tracking user utilization of a web page using a script (Butler Abstract). Using the system and method for behavioral segment optimization based on data exchange of Zohar would provide automatic definition and tuning of user segment combinations used for targeted advertisement and marketing (Zohar Abstract).
	Regarding claims 5 and 17, Butler does not explicitly disclose:
	 wherein the remote classification server is further configured to provide the calculated fraud score to at least one automated bidder adapted to place at least one bid for purchasing at least one impression for loading the nested content using the at least one nesting element.
	Zohar teaches:
	wherein the remote classification server is further configured to provide the calculated fraud score to at least one automated bidder adapted to place at least one bid for purchasing at least one impression for loading the nested content using the at least one nesting element (Paragraph [0235]: the on-going fraud detection process takes place though-out the activity of each data publisher 24 (data seller) as their sites remain active URLs).
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Butler to disclose wherein the remote classification server is further configured to provide the calculated fraud score to at least one automated bidder adapted to place at least one bid for purchasing at least one impression for loading the nested content using the at least one nesting element as taught by Zohar because it would have improved the collection of relevant webpage session information. Butler discloses managing d tracking user utilization of a web page using a script (Butler Abstract). Using the system and method for behavioral segment optimization based on data exchange of Zohar would provide automatic definition and tuning of user segment combinations used for targeted advertisement and marketing (Zohar Abstract).
	Regarding claim 6, Butler discloses wherein the host monitoring code is a script embedded in the webpage, the script is a member of a group consisting of: a JavaScript and a Flash script (Paragraph [0026]: the tracking script is client-based Javascript code that is executed in a visitor's web browser when the customer's web page is loaded on the visitors' computer ).
	Regarding claim 8, Butler discloses wherein the at least one nesting element is an iframe (Paragraph [0035]).
	Regarding claims 9 and 19, Butler discloses wherein the host monitoring code assigns a unique identifier to the session data, the unique identifier indicative of a respective execution session of the webpage or an application at the client device is used by the remote classification server to identify the respective execution session (Paragraph [0039]: There are two distinct HTML identification phases: Input Identification and Output Identification. Input Identification occurs whenever a visitor clicks an element and that element's information is transmitted to the tracking server (see disclosure above). Output Identification occurs whenever a customer views a report for a web page).
	Regarding claims 10 and 20, Butler discloses wherein the session data comprise at least one attribute of a group consisting of: an attribute of the client device, an attribute of a user of the client device, an attributed of the webpage or the application, an attribute of interaction of the user with the webpage or the application, a presentation attribute of the webpage or the application, a presentation attribute of the nested content, and an attribute of interaction of the user with the nested content (Paragraph [0027]: the tracking script may monitor browser events including, but not limited to, mouse movements, mouse clicks, and page exits. When one of the monitored browser events occurs (box 15), the tracking script takes a predetermined, preprogrammed action. For example, if the user clicks on a trackable element, such as a hyperlink, then the script may register a click. ).
	Regarding claim 11, Butler discloses wherein the host monitoring code identifies the at least one attribute by using at least one language processing tool to analyze content presented by the webpage or the application (Paragraph [0043]: The present invention may use several techniques to normalize the HTML including, but not limited to, ignoring irrelevant tags, normalizing quotes, fixing invalid Extensible HyperText Markup Language (XHTML), and rearranging the order of attributes).
	Regarding claim 12, Butler discloses wherein the host monitoring code identifies the attribute of the user based on data extracted from at least one local resource of the client device which is associated with the webpage or the application (Paragraph [0036]: Because the tracking script creates these squares, the tracking script "owns" them, and they are not subject to cross-domain restrictions. FIG. 5 shows a refined HTML grid 44 used to accurately pinpoint a user's location within an iframe).

Claims 7 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Butler (US 2008/0046562 A1) in view of Zohar et al. (US 2014/0304066 A1) in further view of Kwok et al. (US 9,438,491 B1).
	
	Regarding claim 7, Butler, in view of Zohar, does not explicitly disclose:
 	wherein the host monitoring code is embedded in the application using a Software Development Kit (SDK).
	Kwok teaches:
	wherein the host monitoring code is embedded in the application using a Software Development Kit (SDK) (Column 7, line 64 to Column 8, line 6: an application developer can download a package, a kit (e.g., Software Development Kit (SDK)), a library, or a software framework that includes the set of tools to monitor errors within the application as well as services that interact with the application. To enable the monitoring, the application developer can link the developer code with the service monitoring code.).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Butler, in view of Zohar, to disclose wherein the host monitoring code is embedded in the application using a Software Development Kit (SDK) as taught by Kwok because it would have improved the collection of relevant webpage session information. Butler, in view of Zohar, discloses managing d tracking user utilization of a web page using a script (Butler Abstract). Using the service monitor for monitoring a network connection to track the performance of an application running on different mobile devices of Kwok would provide  a network service monitor that operates on a number of different mobile devices to track and monitor network services that an application is using (Kwok Abstract).

	Regarding claim 18, Butler, in view of Zohar, discloses wherein: 
	for the webpage the host monitoring code is embedded in the webpage using a script which is a member of a group consisting of: a JavaScript and a Flash script (Butler Paragraph [0026]: the tracking script is client-based Javascript code that is executed in a visitor's web browser when the customer's web page is loaded on the visitors' computer ).
	Butler discloses the limitation above. Butler does not explicitly disclose:
	for the application the host monitoring code is embedded in the application using a Software Development Kit (SDK).
Kwok teaches: 
	for the application the host monitoring code is embedded in the application using a Software Development Kit (SDK) (Column 7, line 64 to Column 8, line 6: an application developer can download a package, a kit (e.g., Software Development Kit (SDK)), a library, or a software framework that includes the set of tools to monitor errors within the application as well as services that interact with the application. To enable the monitoring, the application developer can link the developer code with the service monitoring code.).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Butler, in view of Zohar, to disclose for the application the host monitoring code is embedded in the application using a Software Development Kit (SDK) as taught by Kwok because it would have improved the collection of relevant webpage session information. Butler, in view of Zohar, discloses managing d tracking user utilization of a web page using a script (Butler Abstract). Using the service monitor for monitoring a network connection to track the performance of an application running on different mobile devices of Kwok would provide  a network service monitor that operates on a number of different mobile devices to track and monitor network services that an application is using (Kwok Abstract).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHINYERE MPAMUGO whose telephone number is (571)272-8853. The examiner can normally be reached Monday-Friday, 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached on (571) 270-1836. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHINYERE MPAMUGO/Primary Examiner, Art Unit 3621